DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 01/21/2022.  Claims 1-19 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Kameda et al. (20160065015 and hereinafter as Kame) in view of HISAMITSU et al. (JP 2017-216846 A and hereinafter as Mat) 

Regarding claim 1. Kame teaches a rotor [fig3, 1] comprising: 
a rotor core [3] formed of a stacked body [7] in which two or more first electromagnetic steel sheets [5, see ¶56] and a second electromagnetic steel sheet [subsequent series steel sheet to 1st steel sheet 5] are stacked in a direction of an axis [i.e. axis relative to rotor], 
the rotor core having a magnet insertion hole [13 with adjacent 13, i.e. spec shows multiple holes connected by a bridge make a magnet hole] passing through the stacked body in the direction of the axis; 
and a first permanent magnet [first 15] and a second permanent magnet [2nd 15] disposed in the magnet insertion hole [both 13 connected by a bridge], wherein the magnet insertion hole has a first region in which the first permanent magnet is inserted [i.e. space to insert first 15], 
and a second region in which the second permanent magnet is inserted [space to fit second 15], the first region and the second region being arranged in a circumferential direction with respect to the axis [¶57], 
[5 is shown on the end of drawing in fig 3] of the rotor core in the direction of the axis, 
and wherein the second electromagnetic steel sheet has the magnet insertion hole in which the first region and the second region are formed continuously with each other [permanent magnet 15 extends in a magnetic-plate-stacking direction, thus, the holes i.e. 13, is extending in said magnetic plate stacking direction, ¶58].
While Kame teaches wherein each of the two or more first electromagnetic steel sheets has a bridge [19 with 19a] inserting the magnets insertion hole into the first region and the second region. Kame does not explicitly mention having a bridge dividing the magnet insertion hole.  Whereas Mat teaches a bridge dividing the magnet insertion hole [see space between 42-53 and 54-45, i.e. insertion hole for placing 11, 12 and 13].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kame’s power machine to a include the teachings of Mat’s power machine to yield of leakage flux that can be further reduced and output characteristics can be improve driving a higher efficiency. 


[13, is extending in said magnetic plate stacking direction, ¶58 Kame].  

Regarding claim 4. Kame as modified teaches the rotor according to claim 1, wherein each of the two or more first electromagnetic steel sheets has an opening on each side of the magnet insertion hole [i.e. openings next to 33 Kame] in a radial direction with respect to the axis, the opening being adjacent to the bridge.  

Regarding claim 5. Kame as modified teaches the rotor according to claim 1, wherein the rotor core has: a first number [¶56 Kame] of first electromagnetic steel sheets including the two or more first electromagnetic steel sheets, and a second number [subsequent second number to first number ¶56 Kame] of second electromagnetic steel sheets including the second electromagnetic steel sheet.  



Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kame fig 3 in view of Mat et al. and further in view of Kame fig 20
Regarding claim 8. Kame as modified teaches the rotor according to claim 5, 

Kame fig 20 teaches wherein the first number of first electromagnetic steel sheets [i.e. first 2 from top to bottom] and the second number of second electromagnetic steel sheets [subsequent 2 from top to bottom] are arranged in a symmetrical manner [symmetrical manner shown in fig 20] with respect to a center of the rotor core in the direction of the axis.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the sheets of 5 in fig 3 in a similar way as in fig 20 in order to provide a more descriptive structure.

Regarding claim 16. While Kame as modified teaches a motor [¶41] comprising: a rotor according to claim 1 Kame fig 3 does not explicitly mention a stator; and a rotor disposed on an inner side of the stator.  
Whereas Kame fig 20 teaches a stator; and a rotor disposed on an inner side of the stator [¶4].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the sheets of 5 in fig 3 in a similar way as in fig 20 in order to provide a more descriptive structure.


Claims 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Kame et al. in view of Mat et al. and further in view of Tanaka et al. (20150244238)
Regarding claim 17. Kame as modified teaches the rotor of claim 1. 
However, Kame as modified does not explicitly mention a compressor comprising: a motor; and a compression mechanism that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator.  
Tanaka teaches a compressor [fig 1] comprising: a motor [motor in compressor abstract]; and a compression mechanism [compression mechanism disclose in abstract] that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator [see abstract].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the rotor of Kame as modified in the structure of Tanaka in order to provide a more descriptive structure.

Regarding claim 18. Kame as modified teaches the rotor of claim 1. 
However, Kame as modified does not explicitly mention an air conditioner comprising a compressor, a condenser, a decompression device, and an evaporator, the compressor comprising a motor and a compression mechanism that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator.  
[¶21] comprising a compressor [10], a condenser [condenser in ¶21], a decompression device [device disclose in ¶21], and an evaporator [evaporator in ¶21], the compressor comprising a motor [abstract] and a compression mechanism [abstract] that is driven by the motor, the motor comprising: a stator, and a rotor disposed on an inner side of the stator [abstract].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to show the rotor of Kame as modified in the structure of Tanaka in order to provide a more descriptive structure.



Allowable Subject Matter
Claims 3, 6, 9-15 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839